MEMORANDUM **
We have reviewed the response to the court’s May 9, 2006 order to show cause, appellant’s filings and the answering brief, and we conclude the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
To the extent appellant seeks a writ of mandamus, appellant has not demonstrated that this case warrants the intervention of this court by means of the extraordinary remedy of mandamus. See Bauman v. United States Dist. Court, 557 F.2d 650 (9th Cir.1977). Accordingly, the petition is denied.

AFFIRMED.


 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.